Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         22-JUL-2020
                                                         10:44 AM


                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                        STATE OF HAWAII,
         Respondent/Plaintiff-Appellee/Cross-Appellant,

                                  vs.

                       LORRIN Y. ISHIMINE,
         Petitioner/Defendant-Appellant/Cross-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 2PC161000679

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
   and Circuit Judge Nacino, in place of Pollack, J., recused)

          Petitioner Lorrin Y. Ishimine’s Application for Writ
of Certiorari, filed on June 9, 2020, is hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:   Honolulu, Hawaii, July 22, 2020.
                                        /s/ Mark E. Recktenwald
                                        /s/ Paula A. Nakayama
                                        /s/ Sabrina S. McKenna
                                        /s/ Michael D. Wilson
                                        /s/ Edwin C. Nacino